4:17-bk-15028 Doc#: 36 Filed: 08/13/19 Entered: 08/13/19 18:24:14 Page 1 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                        EASTERN AND WESTERN DISTRICTS OF ARKANSAS

 IN RE: TINA R. WARD                                                          CASE NO. 4:17-bk-15028 T
        DEBTOR                                                                CHAPTER 13



                                 MODIFICATION OF CHAPTER 13 PLAN



           Comes now the Debtor(s) and for her modification to the original or modified Chapter 13 plan
 states:

           1.   PAYMENT TO THE TRUSTEE:

                The DEBTOR PROPOSES TO PAY $617.00 PER MONTH TO THE TRUSTEE.

                    NEW BASE OF $31,069.00

                    Indicate how often the Debtor is paid by checking the

 ( ) weekly;        ( ) bi-weekly;       ( ) semi-mo;   ( ) monthly or
 ( ) other (if other, please specify):

           2.   THE PLAN LENGTH shall remain the same unless otherwise indicated
 below:

           (    ) Increase plan length to               months.
           (    ) Decrease plan length to               months.

          The Debtors propose to pay all disposable income into the plan for the benefit of unsecured
 creditors for not less than the applicable commitment period (unless unsecured creditors are being paid in
 full (100%). The plan length shall not exceed 60 months

           3.   UNSECURED CREDITORS ARE TO BE PAID PRORATA.


       4. ALL OTHER PROVISIONS AS SET FORTH IN THE LAST CONFIRMED
 PLAN REMAINS THE SAME.


 8/13/19                                                          /S/ Danyelle J. Walker
 DATE                                                             Attorney for Debtor
4:17-bk-15028 Doc#: 36 Filed: 08/13/19 Entered: 08/13/19 18:24:14 Page 2 of 5



                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF ARKANSAS


 IN RE: TINA R. WARD                                                           CASE NO. 4:17-bk-15028 T
        DEBTOR                                                                 CHAPTER 13


                             NOTICE OF OPPORTUNITY TO OBJECT TO
                             MODIFIED PLAN AFTER CONFIRMATION

          You are hereby notified that the Debtors have filed the attached modification to the plan pursuant
 to the 11 U.S.C. sections 1323, 1329 and Rule 3019 of the Rules of Bankruptcy Procedure. Objections to
 Confirmation of the Plan as Modified must be filed in writing within 21 days from the date of this notice,
 with the Bankruptcy Court at 300 West Second, Little Rock, AR 72201, with copies to the Attorney for
 Debtors and Mark T. McCarty, Trustee, P.O. Box 5006, Little Rock, AR 72119.

          If objections to the Plan as Modified are filed, they will be set for hearing by subsequent notice. If
 no objections are received, the Plan as Modified may be confirmed without further notice or hearing.

                                                        /S/Danyelle J. Walker
                                                        Danyelle J. Walker
                                                        Attorney at Law
                                                        Law Office of Danyelle Walker, PLLC
                                                        323 Center Street, Suite 1020
                                                        Little Rock, AR 72201
                                                        (501) 374-1448

 8/13/19
 DATED

                                       CERTIFICATE OF MAILING

         I, the undersigned, hereby certify that copies of the foregoing notice and attached Modification to
 Plan have been mailed to:

 Mark T. McCarty , Trustee
 P.O. Box 5006
 North Little Rock, AR 72119

 And to all creditors whose names and addresses are set forth below:
 Alliance Collection Services            P.O. Box 2455                           Malvern, PA 19355-0701
 600 W. Main Street Suite A              Chandler, AZ 85244-2455
                                                                                 Apple Law Group
 Tupelo, MS 38804
                                         Alltran Financial, LP                   5000 Birch Street, Suite 3000
 Allied Interstate                       P.O. Box 610                            Newport Beach, CA 92660
 435 Ford Road, Suite 800                Sauk Rapids, MN 56379
                                                                                 Arkansas Department of
 Minneapolis, MN 55426
                                         American Express                        Finance and Admin.
 Allied Interstate LLC                   P.O. Box 981537                         Legal Counsel Room 2380
 P.O. Box 4000                           El Paso, TX 79998-1537                  P O Box 1272
 Warrenton, VA 20188                                                             Little Rock, AR 72203-1272
                                         American Express
 Allied Interstate, Inc.                 Centurion Bank                          Arkansas Furniture
 Data Operations                         c/o Becket and Lee LLP                  P.O. Box 965036
                                         PO Box 3001                             Orlando, FL 32896-5036
4:17-bk-15028 Doc#: 36 Filed: 08/13/19 Entered: 08/13/19 18:24:14 Page 3 of 5




 Arkansas Furniture            C O WEINSTEIN & RILEY,       Minneapolis, MN 55401
 P.O. Box 981439               PS
 El Paso, TX 79998             2001 WESTERN AVENUE,         Educational Credit
                               STE 400                      Management Corporation
 Arkansas Specialty            SEATTLE, WA 98121            P.O. Box 16408
 Orthopedic                                                 Saint Paul, MN 55116-0408
 600 S. McKinley               Cerastes, LLC
 Little Rock, AR 72205         c/o Weinstein Riley          Encore Receivable
                               2001 Western Avenue, #400    Management
 AT&T Mobility                 Seattle, WA 98121            P.O. Box 1880
 P.O. Box 10330                                             Southgate, MI 48195-0880
 Fort Wayne, IN 46851-0330     Chase
                               P.O. Box 15298               Law Group Termination
 Bank of America               Wilmington, DE 19850-5298    Dept.
 P.O. Box 15026                                             5000 Birch Street, Ste. 3000
 Wilmington, DE 19850-5026     Chase                        Newport Beach, CA 92660
                               P.O. Box 15123
 Bank of America, N.A.         Wilmington, DE 19850-5123    LVNV Funding
 P O Box 982284                                             P.O. Box 10497
 El Paso, TX 79998-2238        Chase Bank                   Greenville, SC 29603-0497
                               P.O. Box 15298
 Barclays Bank Delaware        Wilmington, DE 19850         LVNV Funding, LLC its
 P.O. Box 8803                                              successors and assigns as
 Wilmington, DE 19889          Collection Services, Inc     assignee of FNBM, LLC
                               Prospect Bldg. Ste. 950      Resurgent Capital Services
 Becket & Lee                  1501 N. University           PO Box 10587
 P.O. Box 3001                 Little Rock, AR 72207        Greenville, SC 29603-0587
 Malvern, PA 19355
                               Complete Credit Solutions    Medical College Phys
 Bill Me Later                 co Peritus Portfolio         Group
 P.O. Box 2394                 P.O. Box 141419              P.O. Box 251508
 Omaha, NE 68103-2394          Irving, TX 75014-1419        Little Rock, AR 72225-1508
 Capital One                   Credit One Bank              Midland Credit
 P.O. Box 30281                P.O. Box 98872               Management
 Salt Lake City, UT 84130-     Las Vegas, NV 89193          2365 Northside Drive
 0281                                                       Suite 300
                               Dell Financial Services      San Diego, CA 92108
 Cavalry SPV I, LLC as         c/o DFS Customer Care
 assignee of GE Retail Bank    Dept.                        Midland Funding
 500 Summit Lake Drive, Ste.   P.O. Box 81607               2365 Northside Drive
 400                           Austin, TX 78708             Suite 300
 Valhalla, NY 10595                                         San Diego, CA 92108
                               Dell Financial Services,
 Cavalry SPV, II               LLC                          Midland Funding, LLC
 500 Summit Lake Drive         Resurgent Capital Services   Midland Credit Management,
 Suite 400                     PO Box 10390                 Inc.
 Valhalla, NY 10595            Greenville, SC 29603-0390    as agent for Midland
                                                            Funding, LLC
 CBE Group                     Dept of Ed/Nelnet            PO BOX 2011
 1309 Technology Pkwy          3015 Parker Rd               Warren, MI 48090
 Cedar Falls, IA 50613         Suite 400
                               Aurora, CO 80014             National Recovery Agency
 CBSA Collections                                           2491 Paxton St.
 P.O. Box 1929                 ECMC                         Harrisburg, PA 17111
 Stillwater, OK 74076-1929     111 South Washington Ave.
                               Suite 1400                   NCO Financial
 Cerastes WTB, LLC
4:17-bk-15028 Doc#: 36 Filed: 08/13/19 Entered: 08/13/19 18:24:14 Page 4 of 5




 P.O. Box 4906                         agent for MOMA Funding                Orlando, FL 32896
 Trenton, NJ 08650                     LLC
                                       PO Box 788                            T-Mobile
 Nissan Motor Acceptance               Kirkland, WA 98083-0788               P.O. Box 660252
 Bankruptcy Dept.                                                            Dallas, TX 75266-0252
 P.O. Box 660366                       Radiology Associates
 Dallas, TX 75266                      P.O. Box 8801                         U.S. Department of
                                       Little Rock, AR 72231-8801            Education C/O Nelnet
 PERITUS PORTFOLIO                                                           121 South 13th Street, Suite
 SERVICES II, LLC,                     Receivables Performance               201
 LLC/Wollemi Ac                        Mgmt                                  Lincoln, NE 68508
 PO BOX 141419                         20816 44th Ave W
 Irving, Tx 75014-1419                 Lynnwood, WA 98036                    UAMS
                                                                             P.O. Box 505
 Phillips Remote Cardiac               Saline County Recovery                Linden, MI 48451-0505
 Servic                                4113 Alcoa Road
 7 Waterside Xing Ste 301              Benton, AR 72015                      UAMS
 Windsor, CT 06095                                                           4301 West Markham Street
                                       SalliMae Servicing                    Little Rock, AR 72205
 Pinnacle Peridontics                  P.O. Box 9500
 Saline County Recovery,               Wilkes Barre, PA 18773-               UAMS
 LLC                                   9500                                  4301 W. Markham Slot 612
 P.O. Box 1001                                                               Little Rock, AR 72205
 Alexander, AR 72002                   Santander Consumer USA
                                       P.O. Box 560284                       UAMS Medical Center
 PORTFOLIO RECOVERY                    Dallas, TX 75356                      P.O. Box 505
 ASSOCIATES, LLC                                                             Linden, MI 48451-0505
 POB 41067                             Southern Farm Bureau
 Norfolk, VA 23541                     P.O. Box 1800                         United States Treasury
                                       Ridgeland, MS 39158                   P.O. Box 7317
 PRA Receivables                                                             Philadelphia, PA 19101
 Management LLC                        Southwestern Bell
 Agt of Portfolio Recovery             Telephone                             University Hospital
                                       Attn: Bankruptcy Group                4301 W. Markham
 Assc
 P.O. Box 12914                        P.O. Box 769                          Little Rock, AR 72205
 Norfolk, VA 23541                     Arlington, TX 76004
                                                                             Wells Fargo Financial
                                       State of Arkansas Dept of             P.O. Box 94498
 PRA Receivables
                                       Fin                                   Las Vegas, NV 89193-4498
 Management, LLC
 PO Box 41021                          Safety Responsility
                                                                             Tina R. Ward
 Norfolk, VA 23541                     P.O. Box 1272, Room 2380
                                                                             P.O. Box 265
                                       Little Rock, AR 72203
                                                                             Sweet Home, AR 72164
 Professional Bureau of
 Collect                               Sunrise Credit Services
 P.O. Box 628                          P.O. Box 9100
 Elk Grove, CA 95759-0628              Farmingdale, NY 11735-
                                       9100
 Quantum3 Group LLC
 GCIII LLC                             SYNCB/JC Penney
 P.O. Box 788                          P.O. Box 965007
 Kirkland, WA 98083                    Orlando, FL 32896-5009

 Quantum3 Group LLC as                 SYNCB/Wal Mart
                                       P.O. Box 965024
 And to all attorneys who have filed any pleading herein, whose names and addresses are set forth below:
4:17-bk-15028 Doc#: 36 Filed: 08/13/19 Entered: 08/13/19 18:24:14 Page 5 of 5




 All done on this 13th   day of   August                    , 2019.



                                           /S/Danyelle J. Walker
                                           Danyelle J. Walker
